The opinion of the court was delivered by
McEnerv, J.
The defendant is a judgment creditor of one Tibune Ñores. He issued a fi. fa. on his judgment and seized and advertised for sale certain property, seized as the property of said Ñores. Previous to the seizure he made a dation en payment to his wife, who afterwards died, leaving several minor children, the issue of her marriage with Ñores. A description of a part'of the immovable property comprising the dation is as follows: “ One tract of land, situated in Iberia parish, bounded north by Donor, south by Stansbury, south by Gall and Hebert, east by Mitcheltree and Unknown, and west by Hardy; said tract contains fourteen 'arpents, more or less, and all improvements.”
The validity of the dation en payment is not questioned. The defendant, Davidson, seized under his judgment, the land embraced within this description, which contains two hundred acres.
*943The minor children of the deceased Mrs. Ñores, by their under-tutor, enjoined the execution of the judgment upon this property, alleging that it is the identical property given in payment to their mother by their father. If the sale was one, per aversionem, there can be no doubt as to the correctness of their contention.
They would be entitled to all the land contained within the designated boundaries regardless of quantity. In a sale per aversionem the boundaries must be fixed and certain, so as to give evidence of the intention of the parties to convey the land within the designated and specified boundaries, without reference to the quantity. In the description ( f this property, the limits are not so fixed as to show that it was the intention to convey a specified body of land. The donor owned the land to the north. There is no limit fixed to the northern boundary. As he, the donor, owned all the land from the south boundary to the extent of his ownership north, there is no means in the description of locating where the lands of the donoi should mark the limits of the lands donated.
In order to fix the northern boundary, it is necessary to compute the area by arpents to ascertain the northern limit of the land donated.
It is evident, therefore, that only fourteen arpents, the amount of land designated in the dation en payment, were conveyed to the donee, the measurement commencing from the south boundary.
Fourteen acres of this land rightfully belonged to the minors.
It is therefore ordered, adjudged and decreed that the judgment appealed from be amended so that the order dissolving the injunction shall apply only to one hundred and eighty-six acres of land, embraced within the description of the property in the sheriff’s return on the execution. In other respects it is affirmed, the appellee to pay costs of the appeal.